DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed on 11/29/2021 in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Receipt is acknowledged of the RCE, including the fee set forth in 37 CFR 1.17(e) and a submission (claim amendments and arguments filed with the RCE).
The RCE submission, however, is not fully responsive to the prior Office action because the amendment improperly shifts the invention to one that is independent and distinct from that which was originally elected/examined (see below; further, see MPEP 819, and 821.03).
Claims 1-4, 10, and 21-24 as presented in the amendment filed with the RCE are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
(A)	Claims 1-4, 10, and 21-24 as presented in the RCE (hereinafter “invention A”) are drawn to a combined ultrasound imaging and ultrasound therapy system, classified in A61B 2017/22008, A61B 2017/22028, A61B 8/0833.

(B)	The elected invention as originally examined (i.e., the invention examined for the Non-Final rejection dated 8/7/2019; hereinafter “invention B”) was drawn to an ultrasound therapy system, classified in A61N 7/00, A61B 2007/0056, A61B 2007/0078.

The inventions are independent or distinct, each from the other because:
Inventions A and B are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention A does not recite details of transducer elements/modules such as the acoustic lens and the matching layer, etc. recited in invention B.  The subcombination has separate utility such as one or more ultrasound therapies other than histotripsy (e.g., hyperthermia/HIFU, shock wave lithotripsy, ultrasound activated drug delivery, etc.).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified as discussed above. Therefore, a whole new/separate search must be conducted if examination is not restricted to the elected invention.
Since applicant has received an action on the merits for the originally presented invention (invention B), this invention has been constructively elected by original presentation for prosecution on the merits (otherwise, this invention was elected by applicant without traverse in the response dated 6/24/2019).  Accordingly, claims 1-4, 
Since all claims have been withdrawn, there are no claims presented for examination. The RCE submission is not examinable and therefore not considered to be fully responsive (see MPEP 821.03).

Conclusion
Since the RCE submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Applicant should submit an amendment which claims only invention B (or a patentably indistinct invention thereof). Otherwise, if Applicant desires examination of invention A, the Applicant should file a divisional application claiming invention A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793